Citation Nr: 1715429	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to the payment of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from September 1969 to March 1972. His DD Form 214 shows that he was discharged under other than honorable conditions. The record contains an administrative decision that holds this service is a bar to VA compensation benefits due to willful and persistent misconduct, but that he could qualify for medical treatment of a disorder that was considered to be service-connected. See 38 C.F.R. § 3.12(c), (d).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of the VA Regional Office (RO) in Roanoke, Virginia and later certified to the Board by the RO in Providence, Rhode Island. 

In November 2016, the appellant testified at a Board hearing in Washington, DC before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record shows the appellant reported in a July 2012 VA Form 21-4142 (Authorization to Disclose Information to VA) that he was receiving counseling for a mental disorder at Devin Counseling Center in Farmville, Virginia. While the evidentiary record includes a June 2012 statement from the appellant's counselor suggesting that the appellant suffers from posttraumatic stress disorder (PTSD), there is no indication of record that the AOJ made an attempt to obtain any outstanding private treatment records from Devin Counseling Center in Farmville, Virginia since June 2012. 

The Board acknowledges that the appellant has received some general medical treatment from Dr. Spence of the Bon Secours Blackstone Family Practice in Blackstone, Virginia and Dr. Spence has also suggested that the appellant suffers from PTSD. In November 2016, the appellant testified that he was still receiving treatment from Dr. Spence, with periodic appointments every six months. The appellant also indicated that the circumstance surrounding his military discharge were attributable to his claimed PTSD or other mental health condition. These records could arguably have impact on those contentions. As a result, a remand is needed to obtain these potentially relevant identified outstanding private treatment records. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) (2016)).

Additionally, on remand an attempt to obtain the appellant's Service Treatment Records (STRs) should be undertaken. Although some of the administrative decisions of record refer to the appellant's STRs and circumstances pertaining to his discharge from service, the vast majority of these records appear to be missing entirely from the VBMS and Virtual VA electronic record. Moreover, the appellant's personnel file should be requested.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) (or other appropriate records depository) and request complete copies of the appellant's Service Treatment Records (STRs), and as well, his official service personnel file. Then associate all records obtained with the VBMS and Virtual VA electronic claims folder. All attempts to obtain these records should be documented in the claims file.

2. Contact the appellant and request that he identify any private treatment facilities at which he sought treatment for his claimed PTSD or other mental health disorder since separation from service.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from Devin Counseling Center in Farmville, Virginia, Bon Secours Blackstone Family Practice in Blackstone, Virginia and any other facility identified by the appellant.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. After completing the foregoing development and associating all additional records with the claims file, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




